UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2010 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (Exact name of registrant as specified in its charter) District of Columbia (state or other jurisdiction of incorporation) 1-7102 (Commission File Number) 52-0891669 (I.R.S. Employer Identification No.) Woodland Park 2201 Cooperative Way Herndon, VA 20171-3025 (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(703) 709-6700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) qPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) qPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On November 10, 2010, National Rural Utilities Cooperative Finance Corporation (“CFC”) closed on the $500 million committed loan facility (“Series D”) from the U.S. Treasury Department’s Federal Financing Bank (“FFB”) guaranteed by the United States of America, acting through the Rural Utilities Service ("RUS").Under this Series D facility, CFC is able to borrow anytime before October 15, 2013, with each advance having a final maturity not longer than twenty years from the advance date, but no later than October 15, 2033. Interest rates, including all fees, will be at a spread over comparable maturity Treasury Bonds as follows: 1 year or less 52.5 basis points Greater than 1 year to 5 years 57.5 basis points Greater than 5 years 65.0 basis points These terms are generally consistent with the $3.0 billion of loans currently outstanding from the FFB, that are guaranteed by the United States of America, acting through RUS (Series A, B & C).The proceeds of the guaranteed loans are to be used by CFC to make loans for electrification or telephone purposes eligible for assistance under the Rural Electrification Act of 1936, as amended, or to refinance bonds or notes issued for such purposes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION By: /s/ STEVEN L. LILLY Steven L. Lilly Senior Vice President and Chief Financial Officer Dated:November 10, 2010
